Citation Nr: 1609981	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  13-19 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a cervical spine disorder.


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel










INTRODUCTION

The Veteran had active service in the U.S. Army from December 1977 to December 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran moved, such that jurisdiction of his case has since been transferred to the RO in Huntington, West Virginia.  That office forwarded his appeal to the Board.    

The service connection issues on appeal were initially characterized as claims to reopen based on new and material evidence.  However, a September 2015 Board decision reopened the psychiatric disorder and cervical spine disorder issues based on a finding that new and material evidence had been submitted.  Thus, only the service connection issues are now on appeal.  

In the September 2015 Board decision, the Board remanded the reopened service connection issues for further development.  After completion of this development by the Agency of Original Jurisdiction (AOJ), the case has been returned to the Board for further appellate consideration.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  The Veteran's current schizophrenia did not manifest in service or within one year thereafter, and is not related to his active service.

2.  Although there is clear and unmistakable evidence that the Veteran's cervical spine disorder preexisted service, there is also clear and unmistakable evidence that his cervical spine disorder was not aggravated by service.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include schizophrenia, was not incurred in active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  A cervical spine disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1132, 1137, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2015); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In this case, the duty to notify was satisfied by letters sent to the Veteran in February 2007, July 2008, October 2009, February 2010, and October 2015.  Moreover, the issues were readjudicated by the RO in a November 2015 Supplemental Statement of the Case (SSOC), such that any timing error was cured by a later readjudication.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Accordingly, the Veteran has received all required notice in this case for the service connection issues on appeal, such that there is no prejudicial error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  There has been no allegation of any error in the VCAA notice provided to the Veteran.  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, VA examinations, and private medical evidence as authorized by the Veteran.  For his part, the Veteran has submitted personal statements, a lay statement from his father, and duplicate SSA records.  In a November 2015 statement, the Veteran stated he had no further information or evidence to submit.  

The RO has attempted to secure all private medical records for the Veteran for which he has provided the required authorization.  The RO has also properly obtained or followed-up on its requests to obtain private medical records.  However, attempts to secure alleged outstanding private medical records from Nashoba Valley Medical Center yielded a negative reply November 2008.  The Board adds that it is common practice for hospitals and physicians to retain medical records for as long as required by law and then to destroy them.  In this case, the Board is satisfied the RO has made reasonable efforts to obtain these private hospital records.  38 C.F.R. § 3.159(c).  The Veteran was made aware of VA's inability to obtain these records.  There is no further basis to secure any alleged private records.  

VA's duty to assist includes obtaining records of relevant VA medical treatment identified by the Veteran.  VA must continue to obtain such records unless it is documented that the records do not exist or that further efforts would be futile.  38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2), (c)(3) (2013).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  In this case, the RO attempted to secure alleged additional VA treatment records from the VA Medical Center (VAMC) in Martinsburg, West Virginia, dated in the early 1980s.  However, this search yielded a negative response in June 2010.  Specifically, this negative response was detailed by the RO in a Formal Finding of Unavailability dated in July 2010.  The Veteran was made aware of VA's inability to obtain these records.  There is no further basis to secure any VA treatment records.    

The Veteran was also afforded VA examinations and opinions in October 2015 and November 2015, which addressed the etiology of his service connection issues on appeal.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  As will be discussed below, when considered as a whole, these VA examinations and opinions were thorough, supported by explanations, based on a review of the claims folder, and supported by clinical evidence of record.  The VA examinations also considered the Veteran's lay assertions.  As such, there is no basis for any further VA examination or opinion as to the particular issues on appeal.  

With regard to the prior September 2015 Board remand, the Board finds that the RO substantially complied with the directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, the RO attempted to secure private hospital records from Weston State Hospital dated in the early 1980s, and provided the Veteran several VA examinations and opinions to determine the etiology of the claimed disorders.  As such, the RO has substantially complied with the remand directives.

For these reasons, the Board is therefore satisfied that the RO has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the acquired psychiatric disorder and cervical spine disorder issues on appeal.

II.  Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service-connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).   See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Under 38 C.F.R. § 3.303(b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker v. Shinseki, 708 F.3d 1331, 1335-37.  Arthritis and psychoses are an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) would apply if these disorders are noted or shown in the record.  Walker, 708 F.3d at 1338-39.  

Service connection for an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a) can also be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

That is, under 38 C.F.R. § 3.303(b), with an enumerated "chronic disease" shown in service (or within the presumptive period under § 3.307), subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  See also Groves v. Peake, 524 F.3d 1306, 1309 (2008).  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clear cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity of symptomatology.  38 C.F.R. § 3.303(b).  

Continuity of symptomatology after discharge is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, i.e., "when the fact of chronicity in service is not adequately supported."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and service, and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.  38 C.F.R. § 3.303(b).  See also Walker, 708 F.3d at 1339-40.  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2014).  The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


      A.  Psychiatric Disorder

The Veteran contends that his schizophrenia disorder began during his service in the Army from 1977 to 1980.  He states that symptoms of nervousness, insomnia, and hearing voices began during service.  He says he was not treated by military doctors for schizophrenia while in service, but he did report his symptoms to superior officers, who told him to remain in the military, but that VA would not take of him when he left the military.  Post-service, the Veteran asserts he was treated for and diagnosed with schizophrenia by the VA within one year of discharge in 1981.  He also maintains he received VA and private hospital treatment in 1982 or 1983 or 1984.  He asserts continuity of symptomatology for schizophrenia thereafter.  See earlier June 2001 claim; June 2001, October 2002, December 2002, January 2007, August 2008, and December 2015 personal statements; June 2013 VA Form 9.   

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for an acquired psychiatric disorder.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the present case, there is sufficient evidence that the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Specifically, the October 2015 VA psychological examiner diagnosed the Veteran with schizophrenia.  VA treatment records dated from 1994 to 2010 also revealed treatment for schizophrenia.  SSA disability records dated from 1996 to 2007 also diagnosed the Veteran with schizophrenia.  The Veteran is prescribed several psychiatric medications to control the condition.  Thus, the Veteran clearly has a current schizophrenia diagnosis, and the remaining question is whether this disorder manifested in service, within one year of service, or is otherwise related thereto.  

Initially, the Board notes that schizophrenia (a psychosis as defined in 38 C.F.R. § 3.384(f)), is an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a).   Therefore, 38 C.F.R. § 3.303(b) applies.  Walker, 708 F.3d at 1338-39.

Also, the Board sees that in his December 1977 Report of Medical History at his entrance examination, the Veteran reported a history of frequent trouble sleeping, depression or excessive worry, and nervous trouble.  However, upon objective examination, no psychiatric disorder was found upon entrance into service.  In a December 2002 personal statement, the Veteran indicated that he had a nervous condition prior to entrance into service.  He claimed that the firing of guns worsened this condition during service.  However, this statement regarding the preexistence of a psychiatric condition is in contrast to numerous other statements the Veteran made regarding the in-service incurrence of his schizophrenia.  In any event, there is no clear and unmistakable evidence of a psychiatric disease or injury that preexisted military service.  38 U.S.C.A. §§ 1111, 1153 (West 2014); 38 C.F.R. §§ 3.304, 3.306 (2015).  See also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-2003.  The VBMS folder contains no medical evidence dated prior to service that rendered a preexisting psychiatric diagnosis.  Moreover, the majority of the Veteran's assertions have centered solely on the incurrence of a psychiatric disorder during service, as opposed to the existence of a preexisting disorder.  As such, a detailed analysis on the basis of aggravation of any preexisting psychiatric disease or injury is not warranted here. 

The remainder of the Veteran's STRs do not reveal complaints, treatment, or diagnosis of any acquired psychiatric disorder.  There is no indication the Veteran underwent a separation examination.  Although the Veteran's currently diagnosed schizophrenia is an enumerated "chronic disease" under 38 C.F.R. § 3.309(a) (listing named chronic diseases), this disorder is not "shown" in service.  That is, 38 C.F.R. § 3.303(b) equates "shown in service" with a reliable diagnosis of the chronic disease while in service.  Walker, 708 F.3d at 1339.  No such diagnosis of schizophrenia is of record during service.  It follows that, under 38 C.F.R. § 3.303(b), this case does not meet the test for "chronic disease" as set forth in lieu of a medical nexus.  

On the issue of in-service incurrence, the Veteran has provided several inconsistent statements regarding whether he was actually diagnosed with schizophrenia during service.  For example, in an August 2008 statement, June 2013 VA Form 9, February 2001 VA psychiatric consult, and October 2015 VA psychological examination, the Veteran related that he was told by military medical personnel he had schizophrenia during his military service after he reported hearing voices.  However, in contrast, in a June 2001 statement, he specified he did not see military doctors during service for psychiatric problems.  In addition, in a 1996 SSA disability report, the Veteran noted that his schizophrenia first bothered him in 1984, which is post-service.  Numerous other post-service private, VA, and SSA treatment records describe the Veteran's first treatment for schizophrenia to be post-service in the 1980s.  Given the inconsistency of his statements, the Board finds the Veteran's lay assertions regarding an in-service diagnosis for schizophrenia are not credible.  See Barr, 21 Vet. App. at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  

Post-service, there is also no probative, credible evidence of schizophrenia within one year of the Veteran's military service in 1981.  Thus, the Veteran is not entitled to service connection for schizophrenia on a presumptive basis, either as a chronic disease during service or within one year of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a), 3.384; Walker, 708 F.3d 1335-37.  

In this regard, the factual basis for presumptive service connection may be established by medical evidence, competent lay evidence, or both.  Medical evidence should set forth the physical findings and symptomatology elicited by examination within the applicable period.  Lay evidence should describe the material and relevant facts as to the Veteran's disability observed within such period, not merely conclusions based upon opinion.  The chronicity and continuity factors outlined in § 3.303(b) will be considered.  See 38 C.F.R. § 3.307(b).  It must be shown by acceptable medical or lay evidence characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Symptomatology shown in the prescribed one-year presumptive period may have no particular significance when first observed, but in the light of subsequent developments it may gain considerable significance.  See 38 C.F.R. § 3.307(c).  

In this case, the Veteran has been inconsistent as to whether he was diagnosed and treated for schizophrenia within one year of separation from service in late 1980 or throughout 1981.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (the Board can use inconsistent statements, among other factors, to impeach the credibility of a witness).  For example, in a December 2002 statement, the Veteran indicated he was treated at the VAMC in Martinsburg for schizophrenia in 1981.  He has also stated that he was first treated for schizophrenia in 1980 at either the VAMC in Martinsburg or Hampshire Memorial Hospital.  See January 2007 VA Form 21-4142; January 2007 claim; 2007 SSA disability records.  He also described his first treatment for schizophrenia in 1982 at the VAMC in Martinsburg or at the Weston State Hospital.  See April 2010, August 2010 Veteran's statements.  On other occasions, he has stated his first treatment for schizophrenia was in 1983.  See December 2015 Veteran's statement; 2007 SSA disability report.  In a 1996 SSA disability report, the Veteran noted that his schizophrenia first bothered him in 1984.  In various other instances, he has simply related that he was first treated for schizophrenia in the early 1980s.  The Veteran also remarked that he was first hospitalized for schizophrenia as late as 1991.  See October 1996 SSA psychologist examination.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when the layperson is reporting a contemporaneous medical diagnosis from medical personnel.  See Jandreau, 492 F.3d at 1377.  In other words, the Veteran is indeed competent to state that medical personnel diagnosed him with schizophrenia in the 1980s or early 1990s.  

However, in light of the above evidence, the Board finds the Veteran's personal statements and lay statements to medical providers regarding the history of his schizophrenia to be inconsistent.  It appears that the Veteran is simply not a reliable historian.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).  The Board emphasizes that VA and SSA medical personnel on numerous occasions have observed that the Veteran is a poor historian in describing the onset of his schizophrenia.  See e.g., August 1996 VAMC treatment record; April 2003 VA mental health inpatient plan; May 2003 and September 2003 VA social work notes; June 2005 VA social work assessment (veteran is unable to give an accurate accounting of his mental health illness); and March 2008 VA social work note.  

Thus, based in part on the Veteran's inconsistent lay statements, the Board cannot award service connection for schizophrenia on a presumptive basis based on a chronic disease within one year of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a), 3.384; Walker, 708 F.3d 1335-37.  There is also no medical evidence of record diagnosing schizophrenia within one year of service. 

Post-service, with regard to continuity of symptomatology, the Veteran is indeed competent as a layperson to report purported symptoms of and treatment for psychological problems.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09; Layno, 6 Vet. App. at 469.  However, once evidence is determined to be competent, the Board must determine whether the evidence also is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (emphasis added).

Application of the continuity of symptoms regulation requires, at a minimum, a demonstration that a chronic condition was "noted" during service or during the presumptive period and evidence of post-service continuity of symptoms.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1336.  The correct understanding of the "condition noted during service" is that the condition is one that is indicative of but not dispositive of a chronic disease.  Id. at 1339.  In the present case, there is a lack of corroborating evidence both in-service and post-service as to the Veteran's lay assertions regarding continuity of symptoms.  And as discussed above, much of the lay evidence of record submitted by the Veteran is inconsistent.  Therefore, the Veteran's lay assertions are not particularly persuasive, probative, or credible on this issue.  It appears there is erroneous recollection due to the passage of time, and the Veteran's strength of memory and clarity of recall is frequently compromised according to VA medical personnel.  

The Board emphasizes that definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness.  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 52 (7th Cir. 1971).  Credibility has been termed as "the quality or power of inspiring belief."  Webster's Third New International Dictionary (1966).  "Credibility involves more than demeanor.  It apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence."  Carbo v. United States, 314 F.2d 718, 749 (9th Cir. 1963).

With regard to a nexus, there is probative medical evidence of record that clearly weighs against a relationship between the Veteran's present schizophrenia and his period of military service.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a), (d).  Specifically, the October 2015 VA psychological examiner opined that the Veteran's schizophrenia was less likely than not (less than 50% probability) incurred in or caused by his military service.  More specifically, based on the actual records of treatment from VBMS, it was the VA examiner's opinion it was "less likely than not" that the Veteran's schizophrenia began during active service, within a year of service separation, or is related to any incident of service.  

The October 2015 VA examiner remarked that the Veteran's lay statements were not corroborated by actual treatment records.  During the clinical interview with the VA examiner, the Veteran had difficulty in remembering the chronology of personal events as well as approximate times and dates, which made it difficult for the VA examiner to use his statements to support the claim in the absence of corroborating documents.  A review of the medical evidence of record showed that Veteran's accounts of his personal history have varied over time and have been inconsistent.  The VA examiner stated this is not to imply that the Veteran's statements are intended to be deceptive.  Rather, it was more likely that his reports vary due to changes in memories over time.  The VA examiner observed that SSA disability records note the first inpatient treatment at the VAMC in Martinsburg in March 1983.  The Veteran stated that he was treated at Weston State Hospital prior to his VA treatment.  During the clinical interview, the Veteran showed difficulty with his memory and recall of personal events and therefore, the VA examiner stated he could not rely as heavily upon these as on actual documented evidence in the records.  The Veteran's accounts of his personal history have been inconsistent
according to review of CPRS records.

The October 2015 VA examiner commented that VA treatment records indicating the Veteran's schizophrenia may have begun during military service are speculative and there is no evidence that the statements are based on review of actual records showing when such treatment occurred.  The VA examiner added that no service treatment records show complaints related to hallucinations or bizarre behavior or a diagnosis of schizophrenia or other mental disorder during military service.   

The VA examiner concluded that his opinion is based on careful review of all available documents in VBMS and review of mental health treatment records in CPRS from 1996 to present.  Additionally, his opinion is based on the description of the development and course of schizophrenia as well as the diagnostic criteria for schizophrenia as described in the DSM-5.  The VA examiner emphasized that he considered the lay statements of the Veteran and statements found in other letters and documents in VBMS; however, these statements cannot be corroborated by the other records, and are at times inconsistent.  In any event, the VA examiner has correctly considered the Veteran's lay assertions regarding the onset of his schizophrenia.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  As discussed above, the Board has found these lay assertions to not be probative, thus bolstering the VA examiner's conclusions.  

The Board finds that the October 2015 VA psychological examination and opinion was based on a review of the claims folder, and supported by service treatment records discussed above and VA and SSA mental health treatment records dated from 1994 to 2010.    

The Board acknowledges that a VA domiciliary discharge closing note dated in November 2003 noted that the Veteran's schizophrenia "may have begun" in the military according to a past VA chart.  The Court has held that a medical opinion expressed in terms of "may" also implies "may not" and is too speculative to establish a medical nexus.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  If the question of etiology cannot be determined without resorting to speculation, then it has not been proven to the level of equipoise.  Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (Board may not award benefits when the award would be based upon pure speculation); see also Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (The examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection).  Thus, this November 2003 VA domiciliary discharge closing note is speculative, and is outweighed by the detailed and more conclusive findings of the October 2015 VA psychological examiner.  

The Board sees that post-service, the Veteran has also been diagnosed with a history of alcohol abuse from the time of his military service.  See various VA treatment records dated from 2003 to 2005; August 1996 VA treatment record.  But as to alcohol abuse, the Board emphasizes that service-connected disability compensation is precluded for disability or death that is the result of the Veteran's willful misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. § 1131.  See also 38 C.F.R. §§ 3.1(m), (n), 3.301; VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).  

With regard to lay evidence of a nexus of a current schizophrenia disorder to the Veteran's active service, the Federal Circuit has held that lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson, 581 F.3d at 1316.  In this vein, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran is indeed competent to report purported symptoms of schizophrenia during and after service.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09; Buchanan, 451 F.3d at 1337 (Fed. Cir. 2006) (discussing general competency of a Veteran to report psychiatric symptoms).  However, the Veteran's does not have the medical training or expertise to actually diagnose himself with schizophrenia during service.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  

Furthermore, the Veteran's lay assertions in the present case are outweighed by the clinical findings of the October 2015 VA psychological examiner, who determined that the Veteran's current schizophrenia disorder did not originate during service.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King, 700 F.3d at 1344.  In this case, the October 2015 VA psychological examiner reviewed and considered the evidence of record, including the Veteran's lay statements, and provided a medical opinion with a supporting rationale relying on medical training, knowledge, and expertise.

Accordingly, the preponderance of the evidence is against the Veteran's service connection claim for an acquired psychiatric disorder.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
 
      B.  Cervical Spine Disorder

The Veteran contends that he has a cervical spine (neck) disorder that preexisted his military service and was aggravated beyond its normal progression during military service due to heavy work, physical training, driving tanks, and assembling weapons.  Prior to service, the Veteran says he broke his neck in the mid-1970s in a football accident, or alternatively when his brother pushed him off a ladder in an orchard (the Veteran has told different variations of how he actually broke his neck prior to service).  In any event, he asserts he underwent surgery prior to service in the mid-1970s for his fractured neck at Nashoba Valley Medical Center.  Subsequently, during active service from 1977 to 1980, the Veteran indicates he went to sick call numerous times for neck pain, often when he was training in the field.  He maintains that his numerous visits to sick call during service were frequently not documented by military medical personnel.  He contends that his neck condition permanently worsened or was aggravated beyond its normal progression during his three years of active duty from 1977 to 1980.  Post-service, he says his neck problems continued, and he was treated for neck pain in the early 1980s, a short time after separation from service.  See June 2001 and January 2007 claims; June 2001, January 2002, November 2003, August 2009, August 2010 personal statements; June 2013 VA Form 9.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C.A. § 1111 (presumption of sound condition).  

In a case where there is no preexisting condition noted upon entry into service, such as here, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (1) the condition preexisted service and (2) the preexisting condition was not aggravated by service.  Wagner, 370 F3d. at 1345; Horn, 25 Vet. App. at 234; 38 U.S.C.A. § 1111.  This statutory provision is referred to as the "presumption of soundness."  Horn, 25 Vet. App. at 234.  The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).  

The government may show a lack of aggravation by establishing by clear and unmistakable evidence "that there was no increase in disability during service or that any 'increase in disability [was] due to the natural progress of the' preexisting condition."  Wagner, 370 F.3d at 1096 (quoting 38 U.S.C.A. § 1153).  This burden of proof must be met by "affirmative evidence" demonstrating that there was no aggravation.  The burden is not met by finding "that the record contains insufficient evidence of aggravation."  Horn, 25 Vet. App. at 236-37.

If the government rebuts the presumption of soundness, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111 by showing any of the above, the veteran's claim is one of direct service connection.  Horn, 25 Vet. App. at 236-37; Wagner, 370 F.3d at 1096.

Prior to the application of the presumption of soundness, there must be evidence that a disease or injury - that was not noted upon entrance into service - actually manifested or was incurred in service.  Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2013).  The presumption of soundness shields the Veteran from a finding that the disease or injury preexisted (and therefore was not incurred in) service by requiring VA to prove by clear and unmistakable evidence that a disease or injury manifesting in service both preexisted service and was not aggravated by service.  Id. at 55.  

"Clear and unmistakable evidence" is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (noting that clear and undebatable means that the evidence cannot be misinterpreted or misunderstood).

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for a cervical spine disorder.    

As mentioned, the first and perhaps most fundamental requirement for any service-connection claim is proof the Veteran currently has the claimed disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Here, upon objective examination, the November 2015 VA examiner diagnosed degenerative arthritis and cervical spinal fusion of the neck.  Moreover, X-rays of the cervical spine dated in February 2004, April 2004, August 2010, and December 2015 confirm this diagnosis.  These X-rays reveal severe degenerative changes of the cervical spine, status post fusion between C4, C5, and C6, in addition to cervical stenosis.  The February 2004 X-rays stated the Veteran's cervical spine condition was presumably secondary to previous trauma and surgery.  Hence, it is undisputed the Veteran has a current cervical spine disability.  

With regard to the existence of a preexisting condition, at the outset, the Veteran's preexisting cervical spine disorder was not "noted" in the December 1977 STR entrance examination.  In this regard, to be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  A history provided by the Veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe, 7 Vet. App. at 246.  In the present case, according to the December 1977 entrance examination, the examination of the entire spine was normal.  As such, per the applicable statute and regulation, a cervical spine disorder was not "noted" at entry.  Thus, an analysis of the presumption of aggravation under 38 U.S.C.A. § 1153 is not required; instead, the Board must analyze the Veteran's claim by way of the presumption of soundness under 38 U.S.C.A. § 1111.  

However, with regard to the existence of a preexisting condition, there is nonetheless clear and unmistakable evidence of record that a cervical spine disorder preexisted the Veteran's service in the Army.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In determining whether a condition preexisted service, the Board has considered both medical and lay evidence of record.  That is, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition was considered in accordance with VA regulation.  38 C.F.R. § 3.304(b).  See also Quirin, 22 Vet. App. at 396.

In this vein, at his December 1977 Report of Medical History at his entrance examination, the Veteran reported a history of swollen or painful joints and broken bones.  He mentioned an earlier hospitalization and surgery in 1974 at Nashoba Valley Medical Center.  This report appears to be credible.  In this respect, in numerous post-service lay statements and medical records, the Veteran once again credibly reported his pre-service hospitalization and surgery for the neck in the mid-1970s.  See e.g., August 2010 Veteran's statement; March 2008 VA social work note; November 2015 VA neck examination.  In addition, in an STR dated in January 1978, only a few weeks after his entrance into service, a military doctor documented the Veteran had a stiff neck with a notation that this neck injury "EPTS" (existed prior to service).  A subsequent STR dated in May 1978 documented pain in the posterior neck for the past 2-3 days.  The diagnosis was muscle spasm.  A notation was made that there was a question as to etiology.  

Finally, a November 2015 VA cervical spine examiner, based on an interview and examination of the Veteran, a review of his VBMS case file, a review of the VA medical records, and a review of relevant medical references, opined that the Veteran's cervical spine fracture "clearly and unambiguously" existed prior to his military service.  The Federal Circuit has held that a latter medical opinion determining that the Veteran's condition preexisted service, based upon credible lay statements made by the veteran, may be sufficient to rebut the presumption of soundness, even in the absence of verifying clinical evidence or recorded history.  Harris v. West, 203 F.3d. 1347, 1350, 1351 (Fed. Cir. 2000).  

In light of the above evidence of record, the Board finds there is clear and unmistakable evidence that a cervical spine disorder preexisted service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

But as stated above, rebutting the presumption of soundness is a two-part analysis.  The Veteran's cervical spine disorder having been shown by clear and unmistakable evidence to preexist service, consideration must be given to whether clear and unmistakable evidence exists to show that cervical spine disorder was not aggravated during service, to fully rebut the presumption of soundness.  Id.    
  
With regard to aggravation of a preexisting condition during active service from 1977 to 1980, the Board concludes that there is clear and unmistakable evidence that the Veteran's preexisting cervical spine disorder was not aggravated by service.  Id.  

As to in-service evidence of aggravation, during service, the Veteran served as a cannon crewman.  In an STR dated in January 1978, only a few weeks after his entrance into service, a military doctor documented the Veteran had a stiff neck with a notation that this neck injury "EPTS" (existed prior to service).  A subsequent STR dated in May 1978 documented pain in the posterior neck for the past 2-3 days.  The diagnosis was muscle spasm.  A notation was made that there was a question as to etiology.  Notably, STRs are negative for any further complaint, diagnosis, or treatment for a neck disorder.  The Veteran's father did submit an August 2010 statement in which he recalled that the Veteran wrote him letters during service indicating he was treated for neck pain when out in the field.  The Veteran also maintains that numerous other visits to sick call during service for his neck were not documented by military medical personnel.  However, the Board observes STRs document that the Veteran sought medical attention at least ten times for issues not related to his neck throughout his 3-year term-of-service.  In any event, the Board acknowledges there might have been further undocumented treatment and symptoms for the neck during service.  Regardless, aggravation requires an increase in the severity of the preexisting condition, as distinguished from the mere recurrence of symptomatic manifestations of the pre-service condition.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  

"[A]n increase in disability must consist of worsening of the enduring disability . . .."  Davis v. Principi, 276 F.3d 1341, 1344 (Fed. Cir. 2002).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat veteran to establish an increase in disability).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the veteran's health and medical treatment during and after military service, as evidence of whether a preexisting condition was aggravated by military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

In this regard, with regard to post-service evidence of aggravation, the Veteran has been inconsistent as to when he was symptomatic and treated for a neck disorder subsequent to separation from service in December 1980.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (the Board can use inconsistent statements, among other factors, to impeach the credibility of a witness).  

For example, in a January 2007 VA Form 21-4142, the Veteran stated he received private treatment at Hampshire Memorial Hospital since 1980 for the neck.  In SSA disability records dated in 2007, the Veteran advised he was first treated at the VAMC in Martinsburg in 1980 for the neck.  In an August 2009 statement, the Veteran indicated he was first treated at the VAMC in Martinsburg in 1981 for the neck.  In an April 2010 statement, the Veteran related that he was first treated at the VAMC in Martinsburg in 1982 for the neck.  In a December 2015 statement, the Veteran related that he was first treated at the VAMC in Martinsburg in 1983 for the neck.  In a West Virginia disability determination dated in October 1996, the Veteran stated that he had neck problems since 1991, for the past five years.  Finally, in his original September 1985 claim for service connection for a neck disorder, the Veteran stated he was currently treated (in 1985) at the VAMC in Martinsburg for his neck.  However, in this September 1985 claim, he did not fill out, and in fact crossed out the section of the application that listed post-service treatment for the neck.  In other words, in his original September 1985 claim, he did not report any treatment for his neck at the VAMC in Martinsburg for 1980, 1981, 1982, or 1983.  This is inconsistent with his later assertions.  Again, it appears that the Veteran is simply not a reliable historian when discussing post-service symptomatology and treatment for his neck disorder.  See Seng, 584 F.3d at 19 (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).  

But most importantly, a November 2015 VA cervical spine examiner, based on an interview and examination of the Veteran, a review of his VBMS case file, a review of the Veteran's VA medical records, and a review of relevant medical references, opined that the Veteran's preexisting cervical spine fracture was not made worse beyond natural progression by injury or event during his military service.  The VA examiner reflected that the Veteran has evidence in his medical record of "acute exacerbations of neck pain" with evidence of recurrence or chronicity while in the military.  The VA examiner reasoned that these exacerbations are typical in the natural history of the injury described by the Veteran and do not represent aggravation beyond natural progression.  The VA examiner added the August 2010 buddy statement from the Veteran's father regarding additional in-service treatment for the neck is not supported by any letters supposedly sent to the father and is contradicted by the available medical evidence in the STRs that the Veteran clearly sought medical care for even minor medical issues.  The VA examiner concluded   the Veteran's preexisting cervical spine condition "has naturally progressed."  The VA examiner stated there is no evidence that the Veteran's cervical spine condition progressed beyond natural progression due to an event or injury during his military service.  The two exacerbations of the Veteran's preexisting cervical spine condition as annotated in his STRs "are typical of the injury described."  In rendering this opinion, the November 2015 VA examiner cited medical treatise evidence.  The Court has also held that medical treatises "can provide important support when combined with an opinion of a medical professional."  Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  

In summary, in analyzing the totality of the evidence above, the record clearly and unmistakably demonstrates by "affirmative evidence" that there was no aggravation of a preexisting cervical spine disorder beyond normal progression during service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  See also Horn and Wagner, supra; VAOPGCPREC 3-2003.  The credible and probative evidence of record reveals that the no aggravation finding is undebatable.  VA has met its burden of proof in the instant case.  

The Board acknowledges that in a February 2003 statement, the Veteran reported that a VA medical provider attributed his neck injury to his military service.  A copy of this purported medical opinion is not of record.  In any event, lay testimony regarding what a medical professional tells a lay person is specifically listed as one of the examples given as competent lay testimony.  See Jandreau, 492 F.3d 1372 at 1377.  Regardless, even assuming a VA medical provider proffered this medical nexus opinion orally to the Veteran, no basis was provided for the opinion and the opinion would be unsupported by the probative evidence of record.  Moreover, such an opinion would be outweighed by the detailed findings of the November 2015 VA examiner, who determined there was clear and unmistakable evidence the Veteran's cervical spine condition preexisted service, as opposed to in-service incurrence.  

In conclusion, although there is clear and unmistakable evidence that a cervical spine disorder preexisted service, there is also clear and unmistakable evidence that his cervical spine disorder was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The claim for service connection is denied.  


ORDER

Service connection for an acquired psychiatric disorder is denied.  

Service connection for a cervical spine disorder is denied. 




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


